Exhibit 10.2

UNITED STATIONERS INC.

2004 LONG-TERM INCENTIVE PLAN

Restricted Stock Award Agreement With EPS Minimum

This Restricted Stock Award Agreement (this “Agreement”), dated as of
September 1, 2012 (the “Award Date”), is by and between «Correct_Nick_Name»
«LAST_NAME» (the “Participant”), and United Stationers Inc., a Delaware
corporation (the “Company”). Any term capitalized but not defined in this
Agreement will have the meaning set forth in the Company’s 2004 Long-Term
Incentive Plan (the “Plan”). In the exercise of its discretion to issue stock of
the Company, the Committee has determined that the Participant should receive a
restricted stock award, on the following terms and conditions:

 

1. Grant. The Company hereby grants to the Participant a Restricted Stock Award
(the “Award”) of «M__of_Shares» shares of Stock (the “Restricted Shares”). The
Award will be subject to the terms and conditions of the Plan and this
Agreement. The Award constitutes the right, subject to the terms and conditions
of the Plan and this Agreement, to distribution of the Restricted Shares.

 

2. Stock Certificates. The Company will issue certificates for, or cause its
transfer agent to maintain a book entry account reflecting the issuance of, the
Restricted Shares in the Participant’s name. The Secretary of the Company, or
the Company’s transfer agent, will hold the certificates for the Restricted
Shares, or cause such Restricted Shares to be maintained as restricted shares in
a book entry account, until the Restricted Shares either vest or are forfeited.
Any certificates that are issued for Restricted Shares will bear a legend, and
any book entry accounts that are maintained therefor will have an appropriate
notation, in accordance with Section 6 hereof. The Participant’s right to
receive the Award hereunder is contingent upon the Participant’s execution and
delivery to the Secretary of the Company of all stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
Restricted Shares in the event such Restricted Shares are forfeited in whole or
in part. The Company, or its transfer agent, will distribute to the Participant
(or, if applicable, the Participant’s designated beneficiary or other
appropriate recipient in accordance with Section 5 hereof) certificates
evidencing ownership of vested Restricted Shares as and when provided in
Sections 4 and 5 hereof.

 

3. Rights as Stockholder. On and after the Award Date, and except to the extent
provided in this Section 3 and in Section 9 below, the Participant will be
entitled to all of the rights of a stockholder with respect to the Restricted
Shares, including the right to vote the Restricted Shares, the right to receive
dividends and other distributions payable with respect to the Restricted Shares,
and the right to participate in any capital adjustment applicable to all holders
of Stock. The Participant will not, however, have the right to receive any
regular cash dividend with respect to Restricted Shares that are not yet vested
as of the applicable dividend record date, and hereby waives his or her right to
receive such dividends with respect to unvested Restricted Shares. Any dividend
or distribution other than a regular cash dividend that is payable or
distributable with respect to Restricted Shares that are not yet vested as of
the applicable payment date will be deposited with the Company and will be
subject to the same restrictions, vesting conditions and other terms of this
Agreement to which the underlying Restricted Shares are subject. If the
Participant forfeits any rights he or she may have under this Award in
accordance with Section 4 hereof, the Participant shall, on the day following
the event of forfeiture, no longer have any rights as a stockholder with respect
to any and all Restricted Shares not then vested and so forfeited, or any
interest therein, and the Participant shall no longer be entitled to receive
dividends on or vote any such Restricted Shares as of any record date occurring
thereafter.

 

4.

Vesting; Effect of Date of Termination. The Participant’s Restricted Shares will
vest in three annual increments of one-third of the Restricted Shares on each of
the first three anniversaries of the Award Date (the “Scheduled Vesting Dates”);
provided that the Participant’s Date of Termination has not occurred before a
Scheduled Vesting Date and provided further that the Company’s cumulative
Earnings Per Share1 for the four calendar quarters immediately preceding an
applicable Scheduled Vesting Date exceeds $0.50 per share. If the Participant’s
Date of Termination occurs for any reason before all of the Participant’s
Restricted Shares have become vested under this Agreement, the Participant’s
Restricted Shares that have not theretofore become vested will be forfeited on
and after the Participant’s Date of Termination, subject to the following:

 

1 

Earnings Per Share” shall mean the Company’s Diluted Earnings Per Share as
reported in its consolidated financial statements adjusted to eliminate: (1) the
cumulative effect of changes in accounting policy (which include changes in
generally accepted accounting principles) adopted by the Company for the
relevant performance year; (2) expenses classified as “Provisions for
Restructuring”; (3) expenses related to impairment of goodwill or intangibles;
(4) gains and/or losses classified as “Discontinued Operations”; (5) accelerated
amortization of capitalized software; (6) the impacts of “Corporate
Transactions”, such as stock splits, dividends and recapitalizations; and
(7) gains or losses classified as “Extraordinary Items”, which may include:
(A) the net impact of acquisitions and divestitures completed during the period;
(B) gains or losses on the extinguishment of debt; (C) losses resulting from a
newly enacted law or regulation; and (D) other expenses or losses that are
unusual in nature or infrequent in occurrence.

In each instance, the above-referenced adjustment to Earnings Per Share must be
in accordance with generally accepted accounting principles and appear on the
face of the Company’s Statement of Consolidated Earnings contained in the
Company’s Consolidated Financial Statements for such performance year.



--------------------------------------------------------------------------------

  (a) If the Participant’s Date of Termination occurs by reason of the
Participant’s death or Permanent and Total Disability, a portion of the
Restricted Shares that have not otherwise vested under this Agreement will
become vested as of the Participant’s Date of Termination. That portion of the
then unvested Restricted Shares shall be determined by multiplying (i) the
number of Restricted Shares eligible to vest on the next Scheduled Vesting Date
following the Date of Termination by (ii) a fraction, the numerator of which
shall be the number of whole months elapsed from the Scheduled Vesting Date
immediately prior to the Date of Termination (or the Award Date if there was no
Scheduled Vesting Date prior to the Date of Termination) to the Date of
Termination, and the denominator of which shall be twelve.

 

  (b) If the Participant’s Date of Termination occurs by reason of the
Participant’s Retirement (as defined in paragraph 4(g)), then the unvested
Restricted Shares at that time will continue to vest on the remaining Scheduled
Vesting Dates to the extent that the Restricted Shares have been earned based on
the Company’s achievement of the Earnings Per Share goal specified in Section 4
for the four calendar quarters immediately preceding any such Scheduled Vesting
Date, but only if the following conditions have been satisfied: (i) the
Participant has provided the Company with written notice of his or her intent to
retire at least 3 months prior to the Participant’s Date of Termination (but
such advance notice shall not be required if Retirement occurs as a result of
Participant’s involuntary separation from service without Cause, Participant’s
death or Disability, or Participant’s separation from service for Good Reason);
and (ii) the Participant executes prior to such Date of Termination a release of
claims and an agreement not to compete in such forms as the Company may
prescribe. If these conditions are not satisfied prior to Participant’s Date of
Termination, any unvested Restricted Shares as of the Date of Termination shall
be forfeited.

 

  (c) If a Change of Control occurs after the Award Date and prior to the
Participant’s Date of Termination, then (i) 50% of the Restricted Shares that
have not otherwise vested under this Agreement will then become fully vested as
of the date of such event; and (ii) the portion of the Restricted Shares that
does not vest in accordance with the preceding clause (i) shall be subject to
the vesting provisions of this Agreement without regard to the acceleration of
vesting under clause (i).

 

  (d) If a Change of Control occurs after the Award Date and prior to the
Participant’s Date of Termination and, during the two-year period following the
date of such Change of Control, the Participant’s Date of Termination occurs by
reason of termination of the Participant’s employment by the Company or its
Subsidiaries without Cause or by the Participant for Good Reason, the Restricted
Shares that have not otherwise vested under this Agreement will be fully vested
as of the Participant’s Date of Termination.

 

  (e) If the Participant’s Date of Termination occurs during an Anticipated
Change of Control by reason of termination of the Participant’s employment by
the Company or its Subsidiaries without Cause or by the Participant for Good
Reason, and a Change of Control then occurs within two years following the
Participant’s Date of Termination, the number of shares (subject to paragraph
5.2(f) of the Plan) that were forfeited under this Agreement on the Date of
Termination shall be granted to the Participant on a fully vested basis as of
the date of the Change of Control.

 

  (f) For purposes of this Agreement, the term “Permanent and Total Disability”
means the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as an employee of the Company or its Subsidiaries or to participate
effectively and actively as an employee of the Company or its Subsidiaries for
90 consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.

 

  (g) For purposes of this Agreement, “Retirement” means the Participant’s
termination of employment (as described in the definition of “Date of
Termination” in the Plan) occurring after the Participant has reached age 60 and
has completed at least 10 years of Service with the Company and its
Subsidiaries.

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s
Restricted Shares are forfeited as provided herein.

 

5. Terms and Conditions of Distribution. The Company, or its transfer agent,
will distribute to the Participant certificates for any portion of the
Restricted Shares which becomes vested in accordance with this Agreement within
30 days after the vesting thereof. If the Participant dies before the Company
has distributed certificates for any vested portion of the Restricted Shares,
the Company will distribute certificates for that vested portion of the
Restricted Shares and, to the extent provided under Section 4 hereof, the
remaining balance of the Restricted Shares which become vested upon the
Participant’s death in accordance with the Participant’s will or, if the
Participant did not have a will, in accordance with the laws of descent and
distribution.

 

Page 2 of 4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Committee may require the Participant, or the
alternate recipient identified in the preceding paragraph, to satisfy any
potential federal, state, local or other tax withholding liability. Such
liability must be satisfied at the time such Restricted Shares become
“substantially vested” (as defined in the regulations issued under Section 83 of
the Code). At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied: (A) through a cash payment by the
Participant, (B) through the surrender of shares of Stock that the Participant
already owns (provided, however, to the extent shares described in this clause
(B) are used to satisfy more than the minimum statutory withholding obligation,
as described below, then payments made with shares of Stock in accordance with
this clause (B) shall be limited to shares held by the Participant for not less
than six months prior to the payment date), (C) through the surrender of shares
of Stock to which the Participant is otherwise entitled in respect of the Award
under this Agreement; provided, however, that such shares under this clause
(C) may be used to satisfy not more than the minimum statutory withholding
obligation of the Company or applicable Subsidiary (based on minimum statutory
withholding rates for federal, state and local tax purposes, including payroll
taxes, that are applicable to such supplemental taxable income), or (D) any
combination of (A), (B) and (C); provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(B)-(D) and that the Committee may require that the method of satisfying such an
obligation be in compliance with Section 16 of the Exchange Act (if the
Participant is subject thereto) and any other applicable laws and the respective
rules and regulations thereunder. Any fraction of a share of Stock which would
be required to satisfy such an obligation will be disregarded and the remaining
amount due will be paid in cash by the Participant.

The Company will not be required to make any distribution of any portion of the
Restricted Shares under this Section 5 (i) before the first date that such
portion of the Restricted Shares may be distributed to the Participant without
penalty or forfeiture under federal or state laws or regulations governing short
swing trading of securities, or (ii) at any other time when the Company or the
Committee reasonably determines that such distribution or any subsequent sale of
the Restricted Shares would not be in compliance with other applicable
securities or other laws or regulations. In determining whether a distribution
would result in any such penalty, forfeiture or noncompliance, the Company and
the Committee may rely upon information reasonably available to them or upon
representations of the Participant or the Participant’s legal or personal
representative.

 

6. Legend on Stock Certificates. If one or more certificates for all or any
portion of the Restricted Shares are issued in the Participant’s name under this
Agreement before such Restricted Shares become vested, the certificates shall
bear the following legend, or any alternate legend that counsel to the Company
believes is necessary or desirable, to facilitate compliance with applicable
securities or other laws:

“The securities represented by this Certificate are subject to certain
restrictions on transfer specified in the Restricted Stock Award Agreement dated
as of the Award Date between the issuer (the “Company”) and the holder named on
this Certificate, and the Company reserves the right to refuse the transfer of
such securities, whether voluntary, involuntary or by operation of law, until
such conditions have been fulfilled with respect to such transfer. A copy of
such conditions shall be furnished by the Company to the holder hereof upon
written request and without charge.”

If any such Restricted Shares are not represented by certificate(s) prior to
their vesting, but are instead maintained by the Company’s transfer agent in
uncertificated form in a book entry account, the account shall bear an
appropriate notation to the effect that the Restricted Shares included therein
are subject to the restrictions of this Agreement. Whether maintained in
certificated or uncertificated book entry form, the Company may instruct its
transfer agent to impose stop transfer instructions with respect to any such
unvested Restricted Shares.

The foregoing legend or notation and stop transfer instructions will be removed
from the certificates evidencing or account maintained for all or any portion of
the Restricted Shares after the conditions set forth in Sections 4 and 5 hereof
have been satisfied as to such Restricted Shares.

 

7. Delivery of Certificates. Despite the provisions of Sections 4 and 5 hereof,
the Company is not required to issue or deliver any certificates for Restricted
Shares if at any time the Company determines that the listing, registration or
qualification of such Restricted Shares upon any securities exchange or under
any law, the consent or approval of any governmental body or the taking of any
other action is necessary or desirable as a condition of, or in connection with,
the delivery of the Restricted Shares hereunder in compliance with all
applicable laws and regulations, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company.

 

8. No Right to Employment. Nothing herein confers upon the Participant any right
to continue in the employ of the Company or any Subsidiary.

 

9. Nontransferability. Except as otherwise provided by the Committee or as
provided in Section 5, and except with respect to vested shares, the
Participant’s interests and rights in and under this Agreement are not
assignable or transferable other than as designated by the Participant by will
or by the laws of descent and distribution. Distribution of Restricted Shares
will be made only to the Participant; or, if the Committee has been provided
with evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary

 

Page 3 of 4



--------------------------------------------------------------------------------

or other appropriate recipient in accordance with Section 5 hereof. The
Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary or alternate recipient provided
for herein, and the Committee shall extend to those individuals the rights
otherwise exercisable by the Participant with regard to any withholding tax
election in accordance with Section 5 hereof. Any effort to otherwise assign or
transfer any Restricted Shares (before they are distributed) or any rights or
interests therein or thereto under this Agreement will be wholly ineffective,
and will be grounds for termination by the Committee of all rights and interests
of the Participant and his or her beneficiary in and under this Agreement.

 

10. Administration and Interpretation. The Committee has the authority to
control and manage the operation and administration of the Plan. Any
interpretations of the Plan by the Committee and any decisions made by it under
the Plan are final and binding on the Participant and all other persons.

 

11. Governing Law. This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the state of
Delaware, without regard to principles of conflicts of law of Delaware or any
other jurisdiction.

 

12. Sole Agreement. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to all of the terms and conditions
of the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company. In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan. This Agreement is the entire agreement between the parties to it with
respect to the subject matter hereof, and supersedes any and all prior oral and
written discussions, commitments, undertakings, representations or agreements
(including, without limitation, any terms of any employment offers, discussions
or agreements between the parties).

 

13. Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

14. Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other person.
No course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

Very truly yours,

UNITED STATIONERS INC.

By:

Charles Crovitz

Chairman of the Board

 

Page 4 of 4